Citation Nr: 0526690	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1976.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota, which 
denied the benefits sought on appeal.

This matter was previously before the Board in July 2003, 
when it determined that the appeal needed to be remanded to 
the RO (via the Appeals Management Center in Washington, 
D.C.) for the completion of additional development.  The 
appeal is back before the Board, and the Board is satisfied 
that all action requested on remand is complete (to the 
extent possible), such that it may now proceed with a 
decision herein on the veteran's claim.

Moreover, upon review of the claims file, it appears that the 
veteran first filed a claim for entitlement to service 
connection for an acquired psychiatric disorder to the RO in 
February 1998.  Subsequent to that filing, the RO sent the 
veteran a development letter pertaining to the claim later 
that same month.  Thereafter, in May 1998, the RO sent her a 
new letter to advise her that in view of the veteran's no 
response regarding its prior inquiry, it had to deny her 
claim; the RO also enclosed a VA Form 4107 notice advising 
her of her rights to appeal that decision.  The record, 
however, does not indicate that the veteran appealed this 
decision, and so it is now final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) 
[38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004); see also 38 C.F.R. § 20.200 (2004)].  

It therefore appears that the veteran's later October 2001 
claim for service connection for an acquired psychiatric 
disorder should have been subject to the requirements for 
reopening a previously and finally denied claim upon receipt 
of new and material evidence, see 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  A review of the RO's 
adjudicatory documentation of record, however, shows only 
that the claim was implicitly reopened and then reviewed 
directly upon its merits.  Thus, to the extent that the Board 
is required to also address this matter, the Board finds 
that, in light of the prior denial that was largely 
procedural in nature (but nevertheless final), there is now 
sufficient new and material evidence of record to reopen the 
veteran's claim at this time.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In the decision below, then, 
the Board will address the pending claim for service 
connection only upon its merits.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The veteran was not shown to have a psychiatric disorder 
during service and competent medical evidence of record 
establishes that an acquired psychiatric disorder clearly and 
unmistakably preexisted the veteran's entry into active 
service and was not aggravated by service.

3.  Competent medical evidence of record does not demonstrate 
that the veteran's acquired psychiatric disorder underwent an 
increase in disability during active service that resulted in 
a permanent increase in severity of the disorder; moreover, 
competent medical evidence of record further shows that the 
pattern of development of the veteran's acquired psychiatric 
disorder is consistent with the natural progression of the 
disease.  


CONCLUSION OF LAW

The presumption of soundness is rebutted and an acquired 
psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 
70 Fed. Reg. 23,027-23,029, effective May 4, 2005, [to be 
codified as amended at 38 C.F.R. § 3.304(b)]; 38 C.F.R. 
§§ 3.303, 3.306 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters sent 
from VA to the veteran in November 2001, December 2003, and 
December 2004 specifically notified her of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection for an acquired 
psychiatric disorder, and the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate her claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence the veteran was expected to provide; 
and (4) requesting the veteran to provide any information or 
evidence in her possession that pertained to her claim.  

While the November 2001 and December 2003 letters focused 
upon the provision of notice to the veteran in connection 
with the first three aforementioned notice elements, the 
December 2004 letter provided that notice, but also gave 
specific notice concerning the fourth and final above-listed 
VCAA notice element.  The Board therefore acknowledges that 
completely satisfactory VCAA notice was only provided to the 
veteran after the initial unfavorable decision in this case, 
rather than prior to the initial decision as required.  In a 
case involving the timing of the VCAA notice, however, the 
United States Court of Appeals for Veterans Claims (Court) 
held that in such situations, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The December 2003 and December 2004 VCAA notices were 
provided to the veteran pursuant to the Board's request.  The 
veteran was then afforded an opportunity to respond, and 
after accumulation of additional evidence, the RO, via an AMC 
Resource Unit, subsequently reviewed the veteran's claim and 
issued a supplemental statement of the case to her in March 
2005.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are all available 
treatment records identified by the veteran.  To that end, 
the Board notes that it remanded this claim in July 2003 
specifically so that additional private and VA records could 
be obtained for this appeal.  However, when the veteran was 
asked to endorse consent forms in order for VA to obtain 
certain identified private treatment reports not then of 
record, she did not respond with the provision of endorsed 
forms for VA's use.  Thus, VA was unable to obtain these 
records for her claim.  In addition, the veteran was afforded 
a VA examination in order to address the medical question 
presented in this case, and a detailed report pertaining to 
this evaluation, dated in January 2005, is now of record.  
The veteran and her representative were advised of the 
information obtained.  At this time, the veteran and her 
representative have not made the Board aware of any 
additional (unidentified) evidence that needs to be obtained 
in order to fairly decide this claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
that the case is ready for appellate review.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when she entered into service, except for 
conditions noted on the entrance examination.  See 38 
U.S.C.A. §§ 1111, 1132 (West 2002); see also 70 Fed. Reg. 
23,027-23,029, effective May 4, 2005, [to be codified as 
amended at 38 C.F.R. § 3.304(b)].  This presumption of 
soundness, however, may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  Id.  

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2004).  Where a veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2004).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
specific finding requirement that an increase in disability 
is due to the natural progress of the condition will be met 
when the available evidence of a nature generally acceptable 
as competent shows that the increase in severity of a disease 
or injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease and is not a basis for invoking 
the presumption.  Jensen v. Brown, 4 Vet. App. 304 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis of the Claim

The Board initially notes that it has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence now of record in support of this claim.  The veteran 
avers that her current (and admittedly severe) acquired 
psychiatric disorder is the result of her active service.  
She has also stated at several points in the record that she 
did enter active service with a preexisting psychiatric 
problem, but further reports that this problem permanently 
became much worse during and as a result of her six years of 
active duty.  Her representative argues that because the 
veteran began her active duty with no finding of such a 
disorder as noted upon her entry examination report, she is 
entitled to be presumed sound at that time, such that her 
current chronic psychiatric disorder must have developed 
thereafter (and during her active service).  He therefore 
avers that the veteran's current psychiatric disorder is 
logically subject to service connection on a direct basis.  
For the reasons detailed below, however, the Board finds that 
the pertinent evidence of record does not establish the 
veteran's entitlement to an award of service connection at 
this time.  See 38 U.S.C.A. §§ 1111, 1131, 1132, 1153; 70 
Fed. Reg. 23,027-23,029, effective May 4, 2005, [to be 
codified as amended at 38 C.F.R. § 3.304(b)]; 38 C.F.R. 
§§ 3.303, 3.306.

The veteran's service medical records do show that she 
entered active service with no finding of any preexisting 
psychiatric disorder.  To that end, her October 1970 service 
entry examination and medical history reports reveal that she 
did not describe any complaints, symptoms, diagnosis, or 
treatment for any psychiatric disorder at that time, and that 
the service physician found no such disorder upon 
examination.  The veteran's treatment records during active 
service do show her continual need for treatment of 
gastrointestinal and gynecological problems, and occasionally 
in conjunction with those problems, treating service 
personnel noted the veteran to be anxious and/or upset at 
those times.  Specifically, during a May 1972 hospitalization 
for abdominal pain, the veteran appeared to be anxious, with 
a somewhat inappropriate affect.  Then, in early August 1973, 
during treatment for gastrointestinal problems (diagnosed as 
a peptic ulcer), the veteran was noted to be nervous and 
crying, and presenting with a great deal of emotional stress 
and problems related to her husband and her job.  At a later 
August 1973 evaluation, the veteran was described as 
generally doing well, with notation that her emotional 
problem was less troublesome and she did not seem anxious.  
No psychiatric problems were mentioned or documented on 
interim December 1973 reports of medical history and 
examination.  Treatment notes dated in February 1974 reflect 
that the veteran presented with abdominal pain, which was 
related to the death of her stepfather.  At the time of the 
veteran's December 1976 examination for discharge from the 
service, there were no complaints or findings relative to any 
psychiatric disorder and on clinical evaluation the veteran's 
psychiatric status was described as normal.

There is, however, a substantial amount of VA and private 
medical documentation related to the veteran's post-service 
treatment for an acquired psychiatric disorder.  To that end, 
there is medical evidence of record regarding her VA 
treatment as dated from approximately October 1992 to August 
2003, as well as her private treatment at Rapid City Regional 
Hospital (dated in January 1995), Manlove Psychiatric Group 
(dated from November 1994 to September 1995), Black Hills 
Neurology dated from February 1995 to October 1995), and with 
J.A., M.D. (dated in December 1995).  These reports 
demonstrate a consistent need for psychiatric treatment for 
the period of (at least) October 1992 to August 2003, and 
also include substantial notation of ongoing treatment for a 
neurological problem diagnosed as tardive dyskinesia and/or 
tardive dystonia.  None of these reports, however, provide a 
medical opinion as to the etiology of the veteran's current 
acquired psychiatric disorder (varyingly diagnosed in these 
records as bipolar disorder, anxiety disorder, and 
schizoaffective disorder), to include whether or not it 
preexisted her entry into active service and/or whether it 
was aggravated during her active service.  Some of these 
treatment notes, however, do include the veteran's reports to 
treating medical personnel of episodes of anxiety, panic 
attacks, and other similar symptomatology during her youth 
(before service).

In order to ascertain the etiology of her current acquired 
psychiatric disorder (and of any development or progression 
of the problem during active service), the veteran underwent 
a VA mental disorders examination in January 2005.  For this 
evaluation, the examiner reported that he had reviewed the 
evidence and information contained in the veteran's claims 
file.  He then reviewed pertinent findings from the veteran's 
service medical records and post-service treatment records in 
his report.  He specifically observed that in her VA 
treatment records, the veteran was quoted on several 
occasions as stating that her most serious psychotic symptoms 
began in 1987 after the birth of her son, and that she was 
also repeatedly quoted as noting that she had difficulties 
with anxiety and mental health symptoms during her teenage 
years (prior to her service enlistment).  The examiner 
further observed that at the time of the veteran's service 
discharge, the findings from her physical examination did not 
demonstrate that she suffered from mental health problems.  
He also observed that the treatment records showed that over 
the past year, the veteran's predominant symptomatology 
appeared to be related to the negative symptoms of 
schizophrenia, while her active phase symptoms of 
schizophrenia appeared to be under control with the use of 
medication.

Upon clinical evaluation at the January 2005 VA examination, 
the veteran relayed a background history that involved a 
"chaotic household" during her childhood, with the presence 
of considerable drug and alcohol abuse.  The veteran reported 
that she was responsible for significant care of her younger 
siblings, and that she joined the service in 1970 in an 
attempt to escape her family.  She noted that she had used 
marijuana on one occasion in her adolescence, but that 
thereafter, she never used drugs or alcohol because she found 
that the marijuana increased her auditory hallucinations.  
She also reported that she had experienced auditory 
hallucinations throughout her entire childhood, and that she 
thought that this was normal.  

As to in-service problems, the veteran described in great 
detail one particular event to the January 2005 VA examiner, 
where she went to the house of another individual after her 
graduation from yeoman school, where upon leaving the 
bathroom, she found her friend's wife holding a pistol to his 
stomach and threatening to kill him.  She reported that she 
was able to relieve the woman of the gun, and threw it to the 
ground.  Her friend apparently then picked up the gun and 
shot his wife twice.  Thereafter, her friend drove her back 
to her base, and she never heard from him again.  She told 
the examiner that she did not know if her friend was charged 
with a crime, but she did learn that he had fled to Mexico.  
She relayed that this entire experience had been buried in 
her subconscious for many years because it was so traumatic, 
but that it had recently resurfaced and become a major part 
of her ongoing delusional ideations.  The examiner further 
noted that when she described these events, the veteran was 
visibly shaken and began to cry.      

The veteran then reported to the January 2005 VA examiner 
that she got married in 1972, left the military in 1976, and 
had her first child thereafter.  She reported that she had 
significant symptoms of schizoaffective disorder from 1976 to 
1987, but that she was able to control them.  She then was 
hospitalized for postpartum psychosis after the birth of her 
son in 1987.  The examiner observed that her treatment 
records showed multiple hospitalizations for schizoaffective 
disorder since that time.  

After his clinical evaluation, the January 2005 VA examiner 
entered a diagnosis of schizoaffective disorder.  In reaching 
this conclusion, he noted the veteran's description of a long 
history of psychotic symptoms beginning in her childhood, and 
observed that she described symptoms that are experienced 
outside the realm of a mood-related disorder.  He further 
observed that within her medical history, there are 
significant symptoms of depression and mania, which do not 
appear to occur without the presence of psychosis.  The 
examiner also acknowledged the veteran's description of a 
traumatic event in service, but indicated that it was not 
possible to determine whether she experienced any post-
traumatic symptoms related to this alleged event, because the 
seriousness of her premorbid mental health problems prevented 
a diagnosis of post-traumatic stress disorder (PTSD) to be 
made at that time.  He noted that the veteran did report that 
this stressful in-service event had 


become a common theme in her delusional ideation and had 
altered her behavior, but he also stated that given the 
seriousness of her psychotic symptoms, it was not possible to 
know if this was an actual event or a hallucination.  

At the end of his report, the January 2005 VA examiner 
concluded that the etiology of the veteran's current 
psychiatric disorder is related to her lifetime psychiatric 
problems.  He stated that these psychiatric problems were 
lifelong and were present prior to the veteran's induction 
into service.  He observed the veteran's report that she was 
able to control her symptoms in service by isolating herself 
from others, and opined that it was his belief that nothing 
in service exacerbated her psychiatric symptoms.  The 
examiner stated that the veteran's description of how these 
symptoms have become more severe throughout her lifetime is 
consistent with a normal progression of this severe mental 
health-related problem.  He observed that the in-service 
treatment notes dated in 1972 and 1973, which described the 
veteran as anxious with an inappropriate affect and as 
nervous and crying are consistent with someone who is 
attempting to manage this kind of mental health problem.  He 
then observed that by the veteran's own report, this was not 
the first time that she had experienced mental health 
problems and that the veteran also reported that she had 
serious mental health problems prior to her induction into 
the service.  The examiner then opined that based upon this 
information, he believed that the veteran's current 
schizoaffective disorder was not caused by or a result of the 
veteran's active service.  

Again, the Board has carefully reviewed, considered, and 
weighed the probative value of all of the evidence of record.  
In light of this review, however, the Board first finds that 
the veteran's acquired psychiatric disorder clearly and 
unmistakably preexisted her entry into active service.  
Although such a problem was not noted on her October 1970 
entry examination reports, thus initially appearing to 
entitle her to the presumption of soundness, the Board finds 
that this presumption of soundness is adequately rebutted by 
clear and unmistakable evidence of the existence of an 
acquired psychiatric disorder before service, and of one that 
was also not aggravated during service.  38 U.S.C.A. §§ 1111, 
1132; 70 Fed. Reg. 23,027-


23,029, effective May 4, 2005, [to be codified as amended at 
38 C.F.R. § 3.304(b)].  Indeed, an acquired psychiatric 
disorder was not shown to be present during service.  The 
medical evidence of record, as documented several times in 
the veteran's post-service psychiatric treatment reports, 
confirms the presence of psychiatric symptoms before her 
entry into active service, as repeatedly described by the 
veteran to her treating medical personnel.  No psychiatric 
disorder was demonstrated during service and furthermore, no 
psychiatric disorder was documented on her December 1976 
service discharge examination with the clinical evaluation 
reported to be normal.  Moreover, the uncontradicted January 
2005 VA examination report, within which the examiner 
assesses the value of the veteran's statements as to her pre- 
and post-service symptomatology, as well as the importance of 
no psychiatric findings at the time of her service discharge, 
is considered to be clear and unmistakable evidence that her 
psychiatric problems both preexisted her entry into the 
service and were not aggravated as the result of her active 
service.  An acquired psychiatric disorder was not 
demonstrated during service so that the presumption of 
soundness, if applicable, is rebutted by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  

The veteran's representative argues that the veteran's 
statements of record that she has had psychiatric problems 
since her childhood may not be used against her, and 
therefore the January 2005 VA examiner's reliance upon such 
information alone in his determination that her problems 
preexisted her entry into active service is error.  See 
Paulson v. Brown, 7 Vet. App. 466 (1995) (where the Court 
held that a veteran's statement that he was denied enlistment 
in the Reserves because of a diagnosis of anxiety was 
insufficient to support a finding that his psychiatric 
disorder preexisted active service).  The veteran's 
representative thus avers that the January 2005 VA examiner's 
opinion may not be used as evidence sufficient for a finding 
by VA that the presumption of soundness is adequately 
rebutted in this case.  

The Board, however, disagrees with the representative's 
conclusions as to this point.  It is well-settled law that 
while a layman veteran may not provide a 


competent opinion as to diagnosis or causation of her claimed 
disorder, she is to be considered competent to provide 
information concerning her complaints and symptomatology, 
including the past history of any such problem.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  It would appear, moreover, that the fields of 
psychiatry and psychology are particularly reliant upon such 
history as provided by a patient (or claimant), in order for 
such a qualified medical professional to provide an 
appropriate diagnosis and/or etiology as to the claimed 
disorder.  Thus, the Board does not find that the January 
2005 VA examiner's opinion is flawed because of his reliance 
upon the veteran's statements as to her past complaints and 
symptoms, and further finds that it is legally appropriate to 
rely upon the findings of this examiner, who also had an 
opportunity to review the entire record, before providing an 
opinion in this case.

While the Board finds that the presumption of soundness is 
rebutted, it will also determine whether the veteran is 
entitled to a presumption of aggravation of her preexisting 
acquired psychiatric disorder.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  And, as to this determination, the Board 
finds that this second presumption is also rebutted by the 
competent medical evidence of record, namely the 
aforementioned service medical records and post-service 
treatment reports, but most importantly by the findings of 
the January 2005 VA examiner, who had an adequate opportunity 
to review the entire record.  The medical evidence shows that 
no such acquired psychiatric disorder was noted during 
service or at the time of the veteran's service discharge, or 
for many years thereafter.  Moreover, the January 2005 VA 
examiner explained in great detail that the pattern of 
development of the veteran's psychiatric problems was 
consistent with the natural progress of her currently 
diagnosed schizoaffective disorder, and as such, there was no 
indication in the record that her preexisting acquired 
psychiatric disorder was in fact aggravated during or by her 
period of active service.  

Thus, the competent medical evidence shows that any 
psychiatric problems in service were not representative of a 
permanent increase in disability, and that any such in-
service symptoms were representative of no more than a 
temporary flare-up of the veteran's preexisting psychiatric 
symptomatology.  See Jensen v. Brown, 4 Vet. App. 304 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, the 
Board finds that the veteran is also not entitled to the 
presumption of aggravation for her acquired psychiatric 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In reaching the above conclusions, the Board again notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2004) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, the Board may 
not consider the veteran's assertions that her current 
psychiatric disorder may be related in any manner to her 
period of active service to be competent medical evidence in 
support of this appeal.

The Board therefore concludes that because the clear and 
unmistakable evidence of record shows that the veteran 
entered active duty with a preexisting acquired psychiatric 
disorder that was not aggravated in service, her claim for 
service connection must be denied.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim, and so it must be denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


